Case 1:17-cv-03088-REB-SKC Document 42 Filed 10/09/19 USDC Colorado Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

 Civil Action No. 17-cv-03088-REB-SKC

 ANTERO RESOURCES CORPORATION,

        Plaintiff,

 v.

 SOUTH JERSEY RESOURCES GROUP LLC, and
 SOUTH JERSEY GAS COMPANY,

        Defendants.


                                  STIPULATED FINAL JUDGMENT

 Blackburn, J.

        This action was brought before the Honorable Robert E. Blackburn, United States

 District Judge for the District of Colorado, presiding. The parties have moved that the court

 enter a stipulated judgment as an order of the court, finding that defendants, South Jersey

 Gas Company and South Jersey Resources Group, LLC, confess to the entry of a judgment

 of agreed-upon damages. The court has entered an order [#41] granting the Joint Motion

 for Entry of Stipulated Judgment [#40]1. In accordance with the motion [#40], the order

 [#41], and the form of Stipulated Judgment [#40-1] tendered by the parties, and pursuant to

 Fed. R. Civ. P. 58(a), this Stipulated Final Judgment is entered.

        THEREFORE, IT IS ORDERED as follows:

        1. That as prescribed under Federal Rules of Civil Procedure 58, judgment enters for

 the plaintiff, Antero Resources Corporation, and against the defendant, South Jersey Gas

 Company in the amount of five million, five hundred fifty-six thousand, nine hundred



          1
             “[#40]” is an example of the convention I use to identify the docket number assigned to a
  specific paper by the court’s case management and electronic case filing system (CM/ECF). I use this
  convention throughout this order.
Case 1:17-cv-03088-REB-SKC Document 42 Filed 10/09/19 USDC Colorado Page 2 of 2




 seventy-six dollars ($5,556,976), plus six hundred sixty-six thousand, six hundred forty-five

 dollars ($666,645) in accrued interest calculated using the Wall Street Journal Prime Rate

 plus 2%;

        2. That as prescribed under Federal Rules of Civil Procedure 58, judgment enters for

 the plaintiff, Antero Resources Corporation, and against the defendant, South Jersey

 Resources Group LLC, in the amount of twelve million, five hundred sixty-eight thousand, nine

 hundred six dollars ($12,568,906), plus one million, four hundred seventy-seven thousand,

 seven hundred seventy-six dollars ($1,477,776) in accrued interest calculated using the Wall

 Street Journal Prime Rate plus 2%;

        3. That defendants, South Jersey Gas Company and South Jersey Resources Group

 LLC, shall pay plaintiff, Antero Resources Corporation, for gas delivered under the Contracts

 going forward based on the Columbia Appalachia index price specified in the Contracts;

        4. That the parties will each bear their own costs related to this action; and

        5. That although this Stipulated Final Judgment is entered on the record on October

 9, 2019, this Stipulated Final Judgment shall be effective as of September 25, 2019.

        Dated October 9, 2019, at Denver, Colorado.

                                            FOR THE COURT:

                                            Jeffrey P. Colwell, Clerk

                                            By:       s/ A. Frank
                                                      A. Frank
                                                      Deputy Clerk


 Approved as to form:




                                                  2
